Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161660                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  GEANIECE DENECE CARTER,                                                                                             Justices
           Claimant-Appellant,
  v                                                                 SC: 161660
                                                                    COA: 353172
                                                                    Wayne CC: 20-002210-AE
  EDUSTAFF, LLC, INC.,
            Respondent-Appellee,
  and
  DEPARTMENT OF LABOR AND ECONOMIC
  OPPORTUNITY / UNEMPLOYMENT
  INSURANCE AGENCY,
           Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 30, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 24, 2021
           s0317
                                                                               Clerk